DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 11/09/2022, with respect to claims 1-7, 12, 15-18, and 20-25, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-7, 12, 15-18, and 20-25 under 35 U.S.C. § 103 are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) BELL et al., US 20190112456, and previously disclosed prior art reference(s) MILES, KEOHANE, OTTO, PANKRATOV, BENSON, SULLIVAN, SKILLSATER, STEGEMOELLER, and BELCHER. The grounds for rejection in view of amended claims are provided below.
Status of Application
	Claims 1-7, 12, 15-18 and 20-25 are pending. Claims 13-14 are withdrawn from consideration. Claims 8-11 and 19 are cancelled. Claims 1-7, 12, 15-18 and 20-25 will be examined.  Claims 1 and 15 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 11/09/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over MILES, 20070226088, herein further known as Miles, in view of BELL et al., US 20190112456, herein further known as Bell, further in view of KEOHANE et al., US 9424725, herein further known as Keohane, and further in view of OTTO et al., US 20210261331, herein further known as Otto, and further in view of PANKRATOV et al., US 20190256289, herein further known as Pankratov, and further in view of BENSON et al., US 4307792, herein further known as Benson.
Regarding claim 1, Miles discloses a system for on-site logistics comprising: a plurality of containers (paragraph [0072]) that are organized by type (paragraph [0076]), each container comprising an identification tag (paragraph [0026]); signal beacons (paragraph [0133], triangulation) configured to at least emit or receive signals (paragraph [0036], and [0043]); and at least one material handling device (paragraph [030]) configured to locate (paragraph [0124]) the containers (paragraph [0030], uniform structures (e.g., carriers)), move (paragraph [0073]) the containers (paragraph [0030]), and store delivery points (paragraph [0075]) of the containers (paragraph [0030]), wherein the at least one material handling device (paragraph [0030]) is in communication (paragraph [0043]) with the signal beacons (paragraph [0133], triangulation).
However, Miles does not explicitly state a weight of at least one container ranges from 500 pounds to 10 tons.
Bell teaches the invention a weight of at least one container ranges from 500 pounds to 10 tons (paragraph [0043]), except for the weight of one container is 500 pounds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a container wherein a weight of at least one container ranges from 500 pounds to 10 tons, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or Workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 23 3. See also, MPEP paragraphs under 2144.05 Obviousness of Ranges.
Furthermore, it would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including a weight of at least one container ranges from 500 pounds to 10 tons as taught by Bell.
One would be motivated to modify Miles in view of  Bell for the reasons stated in Bell paragraph [0004], a more robust system to improve poor material handling characteristics of materials, which negatively impact downstream operations (e.g., storage and transport).
Additionally, the claimed invention is merely a combination of known elements of methods for storing and/or moving polysaccharide particles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the system of Miles does not explicitly state at least three signal beacons.
The system of Keohane teaches at least three signal beacons, (Keohane, column 1, lines 41-42).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including at least three signal beacons as taught by Keohane.
One would be motivated to modify Miles in view of Keohane for the reasons stated in Keohane (column 1, lines 50-55), to more robustly and cooperatively interact and identify every mobile device entering the boundary area by identifier and location.  
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the system of Miles does not explicitly state at least one autonomous material handling device.
The system of Otto teaches at least one autonomous material handling device (Otto, paragraph [0042]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including at least one autonomous material handling device as taught by Otto.
One would be motivated to modify Miles in view of  Otto for the reasons stated in Otto paragraph [0004], for more robustly operating a goods storage and retrieval system comprising a multilevel warehouse racking system, a materials handling vehicle disposed on an inventory transit surface, a tote transfer zone, a target tote, and a transporter comprising transporter-based engagement hardware. Furthermore, the use of a plurality of autonomous material handling devices can increase the productivity of a production/assembly facility.
Additionally, the claimed invention is merely a combination of old, well known elements of a goods storage and retrieval system in a warehouse environment, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the system of Miles does not explicitly state adjust height for unloading or loading of a load, based on information received from load position sensors that are disposed vertically along a rail of the at least one autonomous material handling device.
The system of Pankratov teaches adjust height for unloading or loading of a load, based on information received from load position sensors that are disposed vertically along a rail of the at least one autonomous material handling device (paragraphs [0044-0045], see also at least “SENS” on FIG. 5A).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including adjust height for unloading or loading of a load, based on information received from load position sensors that are disposed vertically along a rail of the at least one autonomous material handling device as taught by Pankratov.
One would be motivated to modify Miles in view of  Pankratov for the reasons stated in Pankratov paragraph [0005], a more robust system to increase a rate of item transfer to and from different storage levels within a storage and retrieval system. 
Additionally, the claimed invention is merely a combination of old, well known elements of material handling systems and, more particularly, to transport and storage of items within the material handling system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the system of Miles does not explicitly state the rail is pivotable to control a position of the load.
The system of Benson teaches the rail (column 6, lines 23, 26, 29, and 34, outer mast) is pivotable (column 6, lines 23, 32, and 34) to control a position of the load (column 6, lines 34-36, load is lifted (controlled)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including the rail is pivotable to control a position of the load as taught by Benson.
One would be motivated to modify Miles in view of  Benson for the reasons stated in Benson column 2, a more robust system wherein the forks and their associated carriage must be capable of being raised without the masts of the forklift truck moving from their retracted position. Furthermore, the more robust system controls the load so the loss of load center is not experienced.
Additionally, the claimed invention is merely a combination of known elements of a telescoping mast of a fork-lift truck and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Miles, Keohane, Otto, Pankratov, and Benson, disclose all elements of claim 1 above.
	The system of Miles discloses further a system controller (Miles, paragraph [0030], item control systems) in communication (Miles, paragraph [0043]), the system controller configured to instruct (Miles, paragraph [0032]) the at least one material handling device (paragraph [0030]) to move the containers (Miles, paragraph [0086]).
Regarding claim 3, the combination of Miles, Keohane, Otto, Pankratov, and Benson, disclose all elements of claim 2 above.
The system of Miles discloses further the system controller (Miles, paragraph [0030], item control systems) is configured to prescribe a navigation path (Miles, paragraph [0087).
Regarding claim 5, the combination of Miles, Keohane, Otto, and Pankratov, disclose all elements of claim 1 above.
The system of Miles discloses further the at least one material handling device comprises a camera (Miles, paragraph [0039]).
Regarding claim 6, the combination of Miles, Keohane, Otto, Pankratov, and Benson, disclose all elements of claim 1 above.
The system of Miles discloses further the at least one material handling device comprises a radio frequency identification (RFID) tag reader (Miles, paragraph [0039]), the identification tag comprising RFID (Miles, paragraph [0026]).
Regarding claim 15, Miles discloses a method for on-site logistics comprising: scanning identification tags (Miles, paragraph [0075]) of a plurality of containers (Miles, paragraph [0072]) that are organized by type (Miles, paragraph [0076]); transmitting information (Miles, paragraph [0036]) from the identification tags (Miles, paragraph [0075]), to a system controller that is separate (Miles, paragraph [0030] remotely reviewed); transmitting a location (Miles, paragraph [0043]) to the system controller (Miles, paragraph [0030]); delivering the containers; storing delivery points  (Miles, paragraph [0075]); and transmitting (Miles, paragraph [0043]) delivery points of the containers (Miles, paragraph [0075]) from the at least one material handling device to the system controller (Miles, paragraph [0030]).
However, Miles does not explicitly state a weight of at least one container ranges from 500 pounds to 10 tons.
Bell teaches the invention a weight of at least one container ranges from 500 pounds to 10 tons (paragraph [0043]), except for the weight of one container is 500 pounds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a container wherein a weight of at least one container ranges from 500 pounds to 10 tons, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or Workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 23 3. See also, MPEP paragraphs under 2144.05 Obviousness of Ranges.
Furthermore, it would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including a weight of at least one container ranges from 500 pounds to 10 tons as taught by Bell.
One would be motivated to modify Miles in view of  Bell for the reasons stated in Bell paragraph [0004], a more robust system to improve poor material handling characteristics of materials, which negatively impact downstream operations (e.g., storage and transport).
Additionally, the claimed invention is merely a combination of known elements of methods for storing and/or moving polysaccharide particles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the system of Miles does not explicitly state a location of the at least one autonomous material handling device and adjust height for unloading or loading of a load, based on information received from load position sensors that are disposed vertically along a rail of the at least one autonomous material handling device.
The system of Otto teaches a location (Otto, paragraph [0062]) of the at least one autonomous material handling device (Otto, paragraph [0042]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including a location of at least one autonomous material handling device as taught by Otto.
One would be motivated to modify Miles in view of  Otto for the reasons stated in Otto paragraph [0004], for operating a goods storage and retrieval system comprising a multilevel warehouse racking system, a materials handling vehicle disposed on an inventory transit surface, a tote transfer zone, a target tote, and a transporter comprising transporter-based engagement hardware. Furthermore, the use of a plurality of autonomous material handling devices can increase the productivity of a production/assembly facility.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the system of Pankratov teaches adjust height for unloading or loading of a load, based on information received from load position sensors that are disposed vertically along a rail of the at least one autonomous material handling device (paragraphs [0044-0045], see also at least “SENS” on FIG. 5A).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including adjust height for unloading or loading of a load, based on information received from load position sensors that are disposed vertically along a rail of the at least one autonomous material handling device as taught by Pankratov.
One would be motivated to modify Miles in view of  Pankratov for the reasons stated in Pankratov paragraph [0005], a more robust system to increase a rate of item transfer to and from different storage levels within a storage and retrieval system. 
Additionally, the claimed invention is merely a combination of old, well known elements of material handling systems and, more particularly, to transport and storage of items within the material handling system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the system of Miles does not explicitly state the rail is pivotable to control a position of the load.
The system of Benson teaches the rail (column 6, lines 23, 26, 29, and 34, outer mast) is pivotable (column 6, lines 23, 32, and 34) to control a position of the load (column 6, lines 34-36, load is lifted (controlled)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including the rail is pivotable to control a position of the load as taught by Benson.
One would be motivated to modify Miles in view of  Benson for the reasons stated in Benson column 2, a more robust system wherein the forks and their associated carriage must be capable of being raised without the masts of the forklift truck moving from their retracted position. Furthermore, the more robust system controls the load so the loss of load center is not experienced.
Additionally, the claimed invention is merely a combination of known elements of a telescoping mast of a fork-lift truck and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 22, the combination of Miles, Keohane, Otto, Pankratov, and Benson, disclose all elements of claim 1 above.
However, Miles does not explicitly state the signals comprising ultrasonic, lidar, radar, radio, or infrared signals
Otto teaches the signals comprising ultrasonic, lidar, radar, radio, or infrared signals (Otto, paragraph [0062]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including the signals comprising ultrasonic, lidar, radar, radio, or infrared signals as taught by Otto.
One would be motivated to modify Miles in view of  Otto for the reasons stated in Otto paragraph [0004], a more robust system for operating a goods storage and retrieval system comprising a multilevel warehouse racking system, a materials handling vehicle disposed on an inventory transit surface, a tote transfer zone, a target tote, and a transporter comprising transporter-based engagement hardware. Furthermore, the use of a plurality of autonomous material handling devices can increase the productivity of a production/assembly facility.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 23, the combination of Miles, Keohane, Otto, Pankratov, and Benson, disclose all elements of claim 2 above.
Miles discloses further a system wherein the system controller is separate (Miles, paragraph [0030]) from the at least one autonomous material handling device (Otto, paragraph [0042]).
Claims 4, 16-17, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miles, Keohane, Otto, Pankratov, and Benson, in view of SULLIVAN et al., US 20200102147, herein further known as Sullivan.
Regarding claim 4, the combination of Miles, Keohane, Otto, Pankratov, and Benson, disclose all elements of claim 1 above.
However, the system of Miles does not explicitly state a second autonomous material handling device.
The system of Sullivan teaches a second autonomous material handling device (Sullivan, paragraph [0040]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including a second autonomous material handling device as taught by Sullivan.
One would be motivated to modify Miles in view of Sullivan for the reasons stated in Sullivan paragraph [0021], a more robust system in order to traverse a travel area in the production/assembly facility to transport objects from/to or between different fabrication zones in the production/assembly facility where each different fabrication zone has a different stage of goods fabrication. Furthermore, the use of a plurality of autonomous material handling devices can increase the productivity of a production/assembly facility.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 16, the combination of Miles, Keohane, Otto, Pankratov, and Benson, disclose all elements of claim 1 above.
	Miles discloses further a method comprising: scanning identification tags of a plurality of containers (Miles, paragraph [0072]) with an autonomous material handling device  (Otto, paragraph [0042]); transmitting information (Miles, paragraph [0036])  from the identification tags (Miles, paragraph [0075]) of the second plurality of containers (Miles, paragraph [0072]), with the autonomous material handling device (Otto, paragraph [0042]), to the system controller (Miles, paragraph [0030]); transmitting (Miles, paragraph [0043]) a location (Otto, paragraph [0062]) of the autonomous material handling device (Otto, paragraph [0042]) from the autonomous material handling device (Otto, paragraph [0042]) to the system controller (Miles, paragraph [0030]); delivering the second plurality of containers (Miles, paragraph [0072]); storing delivery points (Miles, paragraph [0075]) with the material handling device; and transmitting (Miles, paragraph [0043]) delivery points (Miles, paragraph [0075]) of the second plurality of containers (Miles, paragraph [0072]) from the autonomous material handling device (Otto, paragraph [0042]) to the system controller (Miles, paragraph [0030]).
However, the system of Miles does not explicitly state a second autonomous material handling device configured to locate and move the containers and store delivery points of the containers.
The system of Sullivan teaches a second autonomous material handling device (Sullivan, paragraph [0040], a second logistics or material handling autonomous guided vehicle type that is different than the first logistic or material handling autonomous guided vehicle type) configured to locate and move the containers and store delivery points of the containers.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including a second autonomous material handling device as taught by Sullivan.
One would be motivated to modify Miles in view of Sullivan for the reasons stated in Sullivan paragraph [0021], a more robust system in order to traverse a travel area in the production/assembly facility to transport objects from/to or between different fabrication zones in the production/assembly facility where each different fabrication zone has a different stage of goods fabrication. Furthermore, the use of a plurality of autonomous material handling devices can increase the productivity of a production/assembly facility.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 17, the combination of Miles, Keohane, Otto, Pankratov, Benson, and Sullivan, disclose all elements of claim 16 above.
Miles discloses further a method comprising instructing (Miles, paragraph [0032]),the material handling devices (Otto, paragraph [0042]) with the system controller (Miles, paragraph [0030]).
Regarding claim 20, the combination of Miles, Keohane, Otto, Pankratov, Benson, and Sullivan, disclose all elements of claim 16 above.
Miles further discloses further a method comprising receiving signals (Miles, paragraph [0036], and [0043]) at each of the material handling devices (Miles, paragraph [0030], uniform structures (e.g., carriers)), wherein the signals (Miles, paragraph [0036], and [0043]) are emitted from at least three signal beacons (Keohane, column 1, lines 41-42), the signals comprising ultrasonic, lidar, radar, radio, or infrared signals (Otto, paragraph [0062], suitable environmental sensors include, but are not limited to, lasers, radio signals).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including the signals comprising ultrasonic, lidar, radar, radio, or infrared signals as taught by Otto.
One would be motivated to modify Miles in view of  Otto for the reasons stated in Otto paragraph [0004], a more robust system for operating a goods storage and retrieval system comprising a multilevel warehouse racking system, a materials handling vehicle disposed on an inventory transit surface, a tote transfer zone, a target tote, and a transporter comprising transporter-based engagement hardware. Furthermore, the use of a plurality of autonomous material handling devices can increase the productivity of a production/assembly facility.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 24, the combination of Miles, Keohane, Otto, Pankratov, Benson, and Sullivan, disclose all elements of claim 4 above.
However, Miles does not explicitly state each of the material handling devices is configured to avoid collisions.
Otto teaches each of the material handling devices is configured to avoid collisions (Otto, paragraph [0118], obstacle-detecting sensor).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including it is configured to avoid collisions as taught by Otto.
One would be motivated to modify Miles in view of  Otto for the reasons stated in Otto paragraph [0004], a more robust system for operating a goods storage and retrieval system comprising a multilevel warehouse racking system, a materials handling vehicle disposed on an inventory transit surface, a tote transfer zone, a target tote, and a transporter comprising transporter-based engagement hardware. Furthermore, the use of a plurality of autonomous material handling devices can increase the productivity of a production/assembly facility.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miles, Keohane, Otto, Pankratov, and Benson, in view of SKILLSATER et al., US 20180162410, herein further known as Skillsater.
Regarding claim 7, the combination of Miles, Keohane, Otto, Pankratov, and Benson, disclose all elements of claim 1 above.
However, the system of Miles does not explicitly state the at least one autonomous material handling device comprises load sensors positioned adjacent to wheels.
The system of Skillsater teaches the at least one autonomous material handling device comprises load sensors positioned adjacent to wheels (Skillsater, paragraph [0092].
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including load sensors positioned adjacent to wheels as taught by Skillsater.
One would be motivated to modify Miles in view of Skillsater for the reasons stated in Skillsater paragraph [0003], a more robust system to prevent any type of load transporting working machine rollover during use of the machine.  
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 25, the combination of Miles, Keohane, Otto, Pankratov, and Benson, disclose all elements of claim 15 above.
However, the method of Miles does not explicitly state further comprising sensing loads with load sensors positioned adjacent to wheels of the at least one autonomous material handling device.
The method of Skillsater teaches comprising sensing loads with load sensors positioned adjacent to wheels (Skillsater, paragraph [0092], of the at least one autonomous material handling device (Otto, paragraph [0042]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including load sensors positioned adjacent to wheels as taught by Skillsater.
One would be motivated to modify Miles in view of Skillsater for the reasons stated in Skillsater paragraph [0003], a more robust system to prevent any type of load transporting working machine rollover during use of the machine.  
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miles, Keohane, Otto, Pankratov, and Benson, in view of STEGEMOELLER et al., US 20160280476, herein further known as Stegemoeller.
Regarding claim 12, the combination of Miles, Keohane, Otto, Pankratov, and Benson, disclose all elements of claim 1 above.
However, the system of Miles does not explicitly state wherein each container comprises at least proppant or sand.
The system of Stegemoeller teaches each container comprises at least proppant or sand (paragraph [0004]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including each container comprises at least proppant or sand as taught by Stegemoeller.
One would be motivated to modify Miles in view of Stegemoeller for the reasons stated in Stegemoeller paragraph [0001], a more robust system to conserve labor and infrastructure during subterranean formation operations, and more particularly, to conserving labor and infrastructure using a compact proppant storage.  
Additionally, the claimed invention is merely a combination of old, well known elements of container logistics and storage, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miles, Keohane, Otto, Pankratov, Benson, and Sullivan, in view of BELCHER et al., US 20180305142, herein further known as Belcher.
Regarding claim 18, the combination of Miles, Keohane, Otto, Pankratov, Benson, and Sullivan, disclose all elements of claim 16 above.
However, the method of Miles does not explicitly state receiving distress signals at each of the material handling devices from empty containers.
Belcher teaches a method receiving distress signals (Belcher, paragraph [0018] active notification) at each of the material handling devices (Otto, paragraph [0042]) from empty containers (Belcher, paragraph [0018], empty containers).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including receiving distress signals at each of the material handling devices from empty containers as taught by Belcher.
One would be motivated to modify Miles in view of Belcher for the reasons stated in Belcher Abstract paragraph, more robust system for sequencing portable containers of bulk material to provide continuous and efficient bulk material usage at an outlet.
Additionally, the claimed invention is merely a combination of old, well known elements of container logistics and storage, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miles, Keohane, Otto, Pankratov, and Benson, in view of BELCHER et al., US 20180305142, herein further known as Belcher.
Regarding claim 21, the combination of Miles, Keohane, Otto, Pankratov, and Benson, disclose all elements of claim 1 above.
However, the method of Miles does not explicitly state receiving distress signals at each of the material handling devices from empty containers.
Belcher teaches a method receiving distress signals (Belcher, paragraph [0018]) at each of the material handling devices from empty containers (Belcher, paragraph [0018]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Miles by including receiving distress signals at each of the material handling devices from empty containers as taught by Belcher.
One would be motivated to modify Miles in view of Belcher for the reasons stated in Belcher Abstract paragraph, a more robust system for sequencing portable containers of bulk material to provide continuous bulk material usage at an outlet.
Additionally, the claimed invention is merely a combination of old, well known elements of container logistics and storage, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669             

/JESS WHITTINGTON/            Examiner, Art Unit 3669